Exhibit 10.5

KEY EXECUTIVE PERFORMANCE PLAN AGREEMENT

This Key Executive Performance Plan Agreement (the “Agreement”) made as of the
22nd day of February, 2012 by and between ALLEGHENY TECHNOLOGIES INCORPORATED, a
Delaware corporation (the “Corporation”) and [NAME] (the “Employee”).

WHEREAS, the Corporation sponsors and maintains the Allegheny Technologies
Incorporated Key Executive Performance Plan (the “KEPP”);

WHEREAS, the Corporation desires to encourage the Employee to remain an employee
of the Corporation and, during the KEPP Performance Period measuring calendar
years 2012, 2013 and 2014 (the “2012-2014 Performance Period”) to contribute
substantially to the financial performance of the Corporation and, to provide
that incentive, the Corporation has awarded the Employee the opportunity to
participate in the KEPP for the 2012-2014 Performance Period, subject to the
terms and conditions set forth in the KEPP and in this Agreement; and

WHEREAS, the Corporation and the Employee desire to evidence the Award of the
opportunity to participate in the KEPP for the 2012-2014 Performance Period and
the terms and conditions applicable thereto in this KEPP Agreement.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and intending to be legally bound, the Corporation and the Employee agree
as follows:

1. KEPP Document Controls; Definitions. In the event of any conflict between the
provisions of the KEPP document and this Agreement, the provisions of the KEPP
document shall control. Initially capitalized terms not specifically defined in
this Agreement shall have the meanings ascribed thereto under the KEPP document,
which is attached hereto as Exhibit I and made a part hereof.

2. Grant of Award for 2012-2014 Performance Period. The Corporation hereby
grants an Award under KEPP to the Employee to participate in the KEPP for the
2012-2014 Performance Period. The Employee’s opportunity is measured as a
multiple of his annual base salary at the rate in effect on the Date of Award,
which for the Employee for the 2012-2014 Performance Period is [BASE SALARY]
(the “Base Amount”). For each gradation of achievement of Earnings in Level I
and/or for each gradation determined by the Personnel and Compensation Committee
(the “Committee”) under Level II, the Base Amount shall be multiplied by the
designated gradation of achievement as set forth under Section 3 or as
determined by the Committee under Section 4 of this Agreement.

3. Level I Earnings Gradations. For the 2012-2014 Performance Period, Earnings
shall be measured in aggregate income before taxes as reported by the
Corporation for



--------------------------------------------------------------------------------

calendar years 2012, 2013 and 2014. The gradations and amounts shall be as
follows for the 2012-2014 Performance Period:

 

Gradation

   Earnings       

(in income before taxes of

the Corporation, in millions)

 

1X

   $ 1,050   

2X

   $ 1,175   

3X

   $ 1,300   

4X

   $ 1,425   

5X

   $ 1,625   

6X

   $ 1,825   

7X

   $ 2,025   

8X

   $ 2,300   

9X

   $ 2,575   

10X

   $ 2,850   

No KEPP Payments will be made under Level I if aggregate income before taxes of
the Corporation for 2012, 2013 and 2014 is less than $1,050 million. No KEPP
payment in excess of 10X will be made if aggregate income before taxes of the
Corporation for 2012, 2013 and 2014 is in excess of $2,850 million.

4. Level II Opportunities. The Employee shall have an opportunity to receive a
KEPP Payment under Level II in an amount determined appropriate by the
Committee, and subject to its negative discretion, based on the Committee’s
determination of applicable factors and the Committee’s perception of the
relative degree of the Corporation’s achievement of and implementation of the
Operational Goals provided to the Employee and other participants in KEPP for
the 2012-2014 Performance Period. The Committee is not required to make a KEPP
payment under Level II under any circumstances and can make a Level II Payment
if the minimum Earnings under KEPP Level I are not attained.

5. Termination of Employment. If Employee’s employment with the Corporation and
all of its direct or indirect subsidiaries is terminated by either party for any
reason prior to January 1, 2015 (except if such date is preceded by a Change in
Control as provided in Section 6 below, including, but not limited to, the
involuntary termination of the Employee’s employment with the Corporation for
any reason, with or without cause, other than the Employee’s death, disability
or retirement with the consent of the Corporation when the Employee is at least
55 years of age with at least five years of service (“Retirement”)), all rights
of the Employee to the Award made under this Agreement shall terminate
immediately and be forfeited in their entirety. Without limiting the foregoing,
the Employee will not be considered for any KEPP Payment under Level II. If the
Employee dies, has a Retirement or becomes disabled during the 2012-2014
Performance Period, the Employee shall be entitled to a KEPP Payment equal to
the greater of (i) a pro rata KEPP Award determined by multiplying (a) the
gradation of earnings under Level I actually

 

2



--------------------------------------------------------------------------------

achieved by the Corporation for the 2012-2014 Performance Period by (b) the
Employee’s Base Amount and then by (c) a fraction of which the numerator is the
number of months beginning on January 1, 2012 and ending on the effective date
of the Employee’s death, Disability or Retirement and the denominator is 36 and
(ii) the amount reserved in the Participant Retention Achievement Bank as of the
last day of the calendar year immediately preceding the date of the Employee’s
death, Disability or Retirement. Any KEPP Payment due to the Employee if he
becomes Disabled or has a Retirement or to the Beneficiary of the Employee if he
dies shall be paid after the end of the 2012-2014 Performance Period when KEPP
Payments are made to other participants in KEPP for the 2012-2014 Performance
Period.

6. Change of Control. In the event of a Change in Control, the Employee shall be
entitled to receive an amount determined under Section 8.01 of the KEPP
Document.

7. Withholding. The Corporation or its direct or indirect subsidiary may
withhold from amount of any KEPP Payment due to Employee all taxes, including
social security taxes, which the Corporation or its direct or indirect
subsidiary is required or otherwise authorized to withhold with respect to any
KEPP Payment.

8. No Right to Continued Employment; Effect on Benefit Plans. This Agreement
shall not confer upon Employee any right with respect to continuance of his or
her employment or other relationship, nor shall it interfere in any way with the
right of the Corporation or its direct or indirect subsidiary to terminate his
or her employment or other relationship at any time. Income realized by Employee
pursuant to this Agreement shall not be included in Employee’s earnings for the
purpose of any benefit plan, qualified or non-qualified, in which Employee may
be enrolled or for which Employee may become eligible unless otherwise
specifically provided for in such plan.

9. Employee Representations. In connection with this Award, the Employee
represents the following:

(a) Employee has reviewed with Employee’s own tax advisors, the federal, state,
local and foreign tax consequences of this Agreement and the transactions
contemplated hereby. Employee is relying solely on such advisors and not on any
statements or representations of the Corporation or any of its agents. Employee
understands that Employee (and not the Corporation) shall be responsible for
Employee’s own tax liability that may arise as a result of this Agreement and
the transactions contemplated hereby.

(b) Employee has received, read and understood this Agreement and KEPP and
agrees to abide by and be bound by their respective terms and conditions.

 

3



--------------------------------------------------------------------------------

10. Miscellaneous.

(a) Governing Law. This Agreement shall be governed and construed in accordance
with the domestic laws of the Commonwealth of Pennsylvania without regard to
such Commonwealth’s principles of conflicts of laws.

(b) Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto. Neither this Agreement nor
any rights hereunder shall be assignable or otherwise subject to hypothecation
without the consent of all parties hereto.

(c) Entire Agreement; Amendment. This Agreement contain the entire understanding
between the parties hereto with respect to the subject matter of this Agreement
and supersedes all prior and contemporaneous agreements and understandings,
inducements or conditions, express or implied, oral or written, with respect to
the subject matter of this Agreement. This Agreement may not be amended or
modified without the written consent of the Corporation and Employee.

(d) Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original and all of which together shall constitute one document.

IN WITNESS WHEREOF, the parties have executed this Key Executive Performance
Plan Agreement as of the date first written above.

 

ALLEGHENY TECHNOLOGIES INCORPORATED By:   /s/ Elliot S. Davis Name:   Elliot S.
Davis Title:  

Senior Vice President, General Counsel,

Chief Compliance Officer

and Corporate Secretary

 

PARTICIPANT       WITNESS                

 

4



--------------------------------------------------------------------------------

EXHIBIT I

ALLEGHENY TECHNOLOGIES INCORPORATED

KEY EXECUTIVE PERFORMANCE PLAN

Effective as of January 1, 2004

And as amended February 24, 2005

and as further amended on February 22, 2006

and as further amended on February 21, 2007

and as further amended on February 21, 2008

and as further amended on February 18, 2009

and as further amended on February 24, 2010

and as further amended on February 24, 2011

and as further amended on February 22, 2012

Article I. Adoption and Purpose of the Key Executive Performance Plan

1.01 Adoption. This Key Executive Performance Plan is adopted by the Personnel
and Compensation Committee of the Board of Directors as a part of the Allegheny
Technologies Incorporated executive compensation program effective January 1,
2004. The KEPP Payments, if any, earned under this Plan are intended as
performance based compensation within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended, as incentive compensation determined
solely with reference to attainment in predetermined levels of Earnings and
Operational Goals within the relevant Performance Period.

1.02 Purpose. The purposes of the KEPP are (i) to direct the focus of key
management employees to the achievement of goals deemed necessary for the
success of the Corporation, (ii) to assist the Corporation in retaining and
motivating selected key management employees of the Corporation and its
subsidiaries who will contribute to the success of the Corporation and (iii) to
reward key management employees for the overall success of the Corporation as
determined with reference to predetermined levels of Earnings of the Corporation
and attainment of Operational Goals. The KEPP is intended to act as an incentive
to participating key management employees to achieve long-term objectives that
will inure to the benefit of all stockholders of the Corporation measured in
terms of achievement of predetermined levels of Earnings of the Corporation and
attainment of Operational Goals.

1.03 Plan Document. This KEPP plan document is intended as the plan document as
adopted by the Committee, which will govern all Performance Periods of the KEPP
beginning in or after 2004 and after 2007 as the Incentive Plan was reapproved.

 

EX.1



--------------------------------------------------------------------------------

Article II. Definitions

For purposes of this Plan, the capitalized terms set forth below shall have the
following meanings:

2.01 Award means an opportunity to earn a KEPP Payment in a particular
Performance Period. Each Award shall be denominated in dollars that can be
earned upon attainment of predetermined Earnings thresholds (Level 1) and the
maximum amount that may be paid with respect to Operational Goals before the
application of Negative Discretion (Level 2).

2.02 Award Agreement means a written agreement between the Corporation and a
Participant or a written acknowledgment from the Corporation specifically
setting forth the terms and conditions of a KEPP Award granted to a Participant
pursuant to Article VI of this Plan.

2.03 Board means the Board of Directors of the Corporation.

2.04 Cause means a determination by the Committee that a Participant has engaged
in conduct that is dishonest or illegal, involves moral turpitude or jeopardizes
the Corporation’s right to operate its business in the manner in which it is now
operated.

2.05 Change in Control means any of the events set forth below:

(a) The acquisition in one or more transactions, other than from the
Corporation, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of a
number of Corporation Voting Securities in excess of 25% of the Corporation
Voting Securities unless such acquisition has been approved by the Board; or

(b) Any election has occurred of persons to the Board that causes two-thirds of
the Board to consist of persons other than (i) persons who were members of the
Board on January 1, 2001 and (ii) persons who were nominated for election as
members of the Board at a time when two-thirds of the Board consisted of persons
who were members of the Board on January 1, 2001; provided, however, that any
person nominated for election by the Board at a time when at least two-thirds of
the members of the Board were persons described in clauses (i) and/or (ii) or by
persons who were themselves nominated by such Board shall, for this purpose, be
deemed to have been nominated by a Board composed of persons described in clause
(i); or

(c) Approval by the stockholders of the Corporation of a reorganization, merger
or consolidation, unless, following such reorganization, merger or
consolidation, all or substantially all of the individuals and entities who were
the respective beneficial owners

 

EX.2



--------------------------------------------------------------------------------

of the Outstanding Stock and Corporation Voting Securities immediately prior to
such reorganization, merger or consolidation, following such reorganization,
merger or consolidation beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity resulting from such reorganization, merger or consolidation in
substantially the same proportion as their ownership of the Outstanding Stock
and Corporation Voting Securities immediately prior to such reorganization,
merger or consolidation, as the case may be; or

(d) Approval by the stockholders of the Corporation of (i) a complete
liquidation or dissolution of the Corporation or (ii) a sale or other
disposition of all or substantially all the assets of the Corporation.

2.06 Committee means the Personnel and Compensation Committee of the Board.

2.07 Corporation means Allegheny Technologies Incorporated, a Delaware
corporation, and its successors.

2.08 Corporation Voting Securities means the combined voting power of all
outstanding voting securities of the Corporation entitled to vote generally in
the election of the Board.

2.09 Date of Award means the date as of which an Award is granted in accordance
with Article VI of this Plan.

2.10 Disability means any physical or mental injury or disease of a permanent
nature which renders a Participant incapable of meeting the requirements of the
employment performed by such Participant immediately prior to the commencement
of such disability. The determination of whether a Participant is disabled shall
be made by the Committee in its sole and absolute discretion. Notwithstanding
the foregoing, if a Participant’s employment by the Corporation or an applicable
subsidiary terminates by reason of a disability, as defined in an Employment
Agreement between such Participant and the Corporation or an applicable
subsidiary, such Participant shall be deemed to be disabled for purposes of the
KEPP.

2.11 Earnings means the earnings of the Corporation determined in accordance
with generally accepted accounting principles, provided, however, for the 2005
through 2007, the 2006 through 2008, the 2007 through 2009, the 2008 through
2010, the 2009 through 2011, the 2010 through 2012 the 2011 through 2013, and
the 2012 through 2014 Performance Periods, Earnings shall be expressed in terms
of income before taxes.

2.12 Effective Date means January 1, 2004.

 

EX.3



--------------------------------------------------------------------------------

2.13 Exchange Act means the Securities Exchange Act of 1934, as amended.

2.14 KEPP Payment means the amount actually earned by a Participant in a
particular Performance Period. Each KEPP Payment shall be the sum of the amounts
earned by a Participant during a Performance Period as Level 1 and Level 2
achievement or, for the 2006-2008, 2007-2009, 2008-2010, 2009-2011, 2010-2012,
2011-2013 and 2012-2014 Performance Period, the amount under the Participant
Retention Achievement Bank under Section 8.04.

2.15 Level 1 means that portion of an Award that may be earned based on
attainment of Earnings.

2.16 Level 2 means that portion of an Award that may be earned, after
application of Negative Discretion by the Committee, based on the relative
attainment of Operational Goals. The Level 2 portion of any Award shall be
denominated in the maximum amount that may be earned with respect to Operational
Goals prior to the application of Negative Discretion.

2.17 Negative Discretion means the power of the Committee to be exercised solely
in the Committee’s discretion to reduce the Level 2 portion of any Award. It is
anticipated that the Committee will review with the Chief Executive Officer of
the Corporation the relative attainment of Operational Goals during a particular
Performance Period before the Committee exercises its Negative Discretion.

2.18 Operational Goals means the goals set by the Committee at the commencement
of a Performance Period to be attained by the Participants during the course of
a particular Performance Period. Operational Goals will be set forth in terms of
operating objectives and/or criteria, which may or may not be earnings measures
that, in the judgment of the Committee after consultation with the Chief
Executive Officer of the Corporation, will enhance the success of the
Corporation during and beyond a particular Performance Period.

2.19 Participant means any key management employee selected by the Committee,
pursuant to Section 5.01 of this Plan, as eligible to participate under the KEPP
for any one or more Performance Period.

2.20 Performance Period means a period of more than one fiscal year of the
Corporation over which the attainment of Earnings and Operational Goals shall be
measured.

2.21 Plan or KEPP means the Key Executive Performance Plan as set forth in this
plan document or as the same may be amended from time to time.

 

EX.4



--------------------------------------------------------------------------------

2.22 Retirement means, a termination of employment with the Corporation and each
subsidiary of the Corporation at or after (i) attaining age 55 and
(ii) completing five years of employment with the Corporation and/or any
subsidiary of the Corporation.

2.23 Withholding Obligations means the amount of federal, state and local income
and payroll taxes the Corporation determines in good faith must be withheld with
respect to a KEPP Payment. Withholding Obligations may be settled by the
Participant, as permitted by the Committee in its discretion, in cash,
previously owned shares of common stock of the Corporation or any combination of
the foregoing.

Article III. Administration

In addition to any power reserved to the Committee under the governing documents
of the Corporation, the KEPP shall be administered by the Committee, which shall
have exclusive and final authority and discretion in each determination,
interpretation or other action affecting the KEPP and its Participants. The
Committee shall have the sole and absolute authority and discretion to interpret
the KEPP, to amend or modify this Plan for the KEPP, to select, in accordance
with Section 5.01 of this Plan, the persons who will be Participants hereunder,
to set all Earnings thresholds and Operational Goals, to determine all
performance criteria, levels of Awards and KEPP Payments payable, to determine,
after review of the Corporation’s financial reports, the degree to which any
threshold of Earnings has been achieved for a Performance Period with respect to
the Level 1 portion of any Award, to review the attainment of Operational Goals
and exercise Negative Discretion with respect to the Level 2 portion of any
Award, to impose such conditions and restrictions as it determines appropriate
and to take such other actions and make such other determinations in connection
with the KEPP as it may deem necessary or advisable.

Article IV. Overview of KEPP

4.01 Cash Bonus Plan. KEPP is designed to pay cash bonuses to participating key
executives after the end of a Performance Period based on the level (i) of
achievement of predetermined Earnings thresholds and (ii) attainment of
Operational Goals (to which the Committee may exercise Negative Discretion).

4.02 Levels of Awards. KEPP Awards are granted with two levels. The first level,
Level 1, is a cash bonus payment based on achievement of Earnings that the
Committee has no discretion to reduce. KEPP Payments earned under Level 1 will
be earned solely with reference to Earnings attained during the Performance
Period. The second level, Level 2, is a cash bonus payment based on level of
attainment of Operational Goals that the Committee has the Negative Discretion
to reduce. The Committee’s judgment in exercising its Negative Discretion to
arrive at a KEPP Payment under Level 2 is expected to be guided by the degree to
which the Corporation generally or the participating key executives in
particular have attained predetermined Operational Goals. The Committee is
expected to review the level of attainment of Operational Goals with the Chief
Executive Officer of the

 

EX.5



--------------------------------------------------------------------------------

Corporation before exercising any Negative Discretion. For the 2006-2008, the
2007-2009 the 2008-2010, 2009-2011, 2010-2012, 2011-2013 and the 2012-2014
Performance Period, the Committee has established the Participant Retention
Achievement Bank under Section 8.04.

4.03 Participating Key Executives. It is intended that the number of
participating key executives shall be limited to those key executives with the
most direct influence on the attainment of Earnings and operational goals.

Article V. Participation

5.01 Designation of Participants. Participants in the KEPP shall be such key
management employees of the Corporation or of its subsidiaries as the Committee,
in its sole discretion, may designate as eligible to participate in the KEPP for
any one or more Performance Periods. No later than 90 days after the
commencement of each Performance Period during the term of the KEPP, the
Committee shall designate the Participants who are eligible to participate in
the KEPP during such Performance Period. The Committee’s designation of a
Participant with respect to any Performance Period shall not require the
Committee to designate such person as a Participant with respect to any other
Performance Period. The Committee shall consider such factors as it deems
pertinent in selecting Participants. The Committee shall promptly provide to
each person selected as a Participant written notice of such selection.

Article VI. Grants under the KEPP

6.01 Annual Determination Regarding Performance Period. No later than the 60th
day of each calendar year, the Committee shall determine whether to establish a
Performance Period, provided, however, for a Performance Period established in
calendar year 2004, the Committee may make a determination under this
Section 6.01 at any time prior to the 90th day of calendar year 2004.

6.02 Determination of Grants, Awards (both Level 1 and Level 2) and Performance
Criteria. For each Performance Period, the Committee shall take the following
actions no later than the 90th day of the first calendar year of that
Performance Period:

(a) Identify Participants for that Performance Period.

(b) Establish the level of Level 1 and Level 2 opportunities for each
Participant.

(c) Set the Earnings target(s).

 

EX.6



--------------------------------------------------------------------------------

(d) Set the Operational Goals and relative weightings after discussing such
goals and weighting with the Chief Executive Officer in order to bring the
Operational Goals as closely as possible in line with the Corporation’s business
plans.

6.03 Termination of Employment. If a Participant terminates employment with the
Corporation and each subsidiary of the Corporation during a then uncompleted
Performance Period for reasons other than death, Disability or Retirement, any
KEPP Award for any then uncompleted Performance Period shall be forfeited
automatically. If a Participant terminates employment with the Corporation and
each subsidiary of the Corporation for reasons of death, Disability or
Retirement during a then uncompleted Performance Period, the Participant shall
be entitled to receive a pro rata KEPP Payment for each then uncompleted
Performance Period determined:

(a) when the KEPP Payments for all other Participants in such Performance
Period(s) are determined; and

(b) based on the actual level of achievement of Earnings for that Performance
Period and the attainment of Operational Goals, after the application of
Negative Discretion.

Article VII. Determination of Achievement of Earnings and Operational Goals

7.01 Determination of Earnings and Operational Goals. As promptly as
administratively feasible but in no event later than the March 1st of the
calendar year following last calendar year of each Performance Period, the
Committee shall determine Earnings of the Corporation and the attainment of
Operational Goals and the degree, if any, to which the Committee will exercise
Negative Discretion.

7.02 Determination of KEPP Payments. KEPP Payments for a particular Performance
Period for a particular Participant shall be the result of adding (i) the amount
earned by a particular Participant under Level 1 based on the Corporation’s
actual Earnings during the Performance Period and (ii) the amount earned by a
particular Participant under Level 2 based on attainment of Operational Goals
and after the application, if any, by the Committee of Negative Discretion or,
for the 2006-2008, for the 2007-2009, for the 2008-2010, for the 2009-2011, for
the 2010-2012 for the 2011-2013 and for the 2012-2014 Performance Period, the
Participant Retention Achievement Bank amount determined under Section 8.04.

Article VIII. Miscellaneous

8.01 Change in Control. In the event of a Change in Control, KEPP Payments shall
be determined for all then uncompleted Performance Periods as of the date of the
Change in Control at the highest level Earnings for each such uncompleted
Performance Period and

 

EX.7



--------------------------------------------------------------------------------

KEPP Payments shall be delivered to the Participant as soon after the Change in
Control as is administratively feasible.

8.02 Non-Uniform Determinations. The actions and determinations of the Committee
need not be uniform and may be taken or made by the Committee selectively among
employees or Participants, whether or not similarly situated.

8.03 Amendment and Termination of the Plan. The Committee shall have complete
power and authority to amend or terminate this Plan at any time it is deemed
necessary or appropriate. No termination or amendment of the Plan may, without
the consent of the Participant to whom any award shall theretofore have been
granted under the KEPP, adversely affect the right of such individual under such
award; provided, however, that the Committee may, in its sole discretion, make
such provision in the Award Agreement for amendments which, in its sole
discretion, it deems appropriate.

8.04 Participant Retention Achievement Bank. In order to retain participants
designated as eligible to participate in KEPP for the 2006-2008, the 2007-2009,
the 2008-2010, the 2009-2011, the 2010-2012 the 2011-2013 and the 2012-2014
Performance Period (“Banking Performance Period(s)”), for those Performance
Periods, KEPP Payments will be made under this Participant Retention Achievement
Bank provision if greater than the KEPP Payment otherwise due under the KEPP for
the relevant Banking Performance Periods. The aggregate amount in the
Participant Retention Achievement Bank shall be equal to the sum of the three
amounts (none less than 0) determined as of the close of each year in the
relevant Banking Performance Period by taking the amount of Earnings for that
year multiplied by three and determining the Level 1 amount due for that level
of achievement for the entire three year, relevant Banking Performance Period(s)
and then dividing the KEPP Payment due under the foregoing clause by three. The
resulting amount will be one of the three amounts added together (one for each
year in the relevant Banking Performance Period) to comprise the aggregate
Participant Retention Achievement Bank. The amount of the KEPP Payment due to
any individual Participant for the relevant Banking Performance Period will be
equal to the amount determined by multiplying the Participant Retention
Achievement Bank by a fraction, the numerator of which is the Level 1 KEPP
Payment due to that Participant if actual performance for the relevant Banking
Performance Period was at the 1X Threshold Reference and the denominator of
which is the sum of all payments due at Level 1 for 1X achievement for all
Participants for the relevant Banking Performance Period.

 

EX.8